Title: John Thaxter to Abigail Adams, 7 March 1782
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Amsterdam 7th. March 1782
     
     Your favor of the 9th. of December last informs me of the Arrival of the Apollo, Minerva, and Juno, three of fabulous Divinity who know nothing of me You observe. I do not wish to altercate even with Gods, much less with Goddesses: but I have a Right to quarrel with the Destinies, or bad Men, and there is but little benefit, I fear, arising from Contests of this kind. What am I to do with such respectable Evidence against me? Conscious of an exact Punctuality in my Correspondence, I have no Occasion to have Recourse to the miserable Subterfuges of the Lovers of Apology for my Justification.— In one Word, all my Letters to You, Madam, and all my Friends were put on board Gillon, who was to have convoyed Minerva, Apollo, Juno and several other Vessels from this Port. I thought that Ship was the safest opportunity, and therefore put all my Letters for eight or nine Months on board of her. I pray You to be assured, Madam, that I have omitted no opportunity in writing to You, and that I am too sincere an Admirer of every Trait of your Pen, which never fails of Instruction or Improvement, to be ever culpable in this Respect. I am doubly obliged by your last favor, as it flowed from a Principle of Benevolence, which has ever distinguished and done Honor to the Heart of Mrs. A. Indeed, Madam, I confess You had Reason to suspect me of Inattention or Indolence; but your Goodness has spared me the Reproach.
     I wish to return to America, as You have heard: but this does not affect my Health, and I apprehend You have heard more respecting my Health than is true. I have enjoyed as great a share of this Blessing as most Foreigners do. This City I believe is the most unhealthy Spot of the seven Provinces: but We shall soon go to the Hague to live, which is infinitely more healthy. It is not however the pure Atmosphere of America.
     The News of the Surrender of Cornwallis produced an agreable Sensation here. I have the honor to congratulate You, Madam, upon the entire Reduction of the Island of Minorca, which is another humiliating Event for poor old England, for they have puffed a long time about its Impregnability, its excellent State of Defence &c. &c. à la mode Angloise. The few wise men of that Country see their Kingdom crumbling to Atoms and lament it: but Wisdom and Virtue are too feeble to stem the overbearing Torrent of Corruption and Venality. All the noble Virtues which formerly distinguished that Kingdom are lost in the infamous Vortex of ministerial Bribery.
     Genl. Conway has moved in the House of Commons, that they should resolve to pursue the American War no longer by Force, and his Motion was carried by a Majority of nineteen against the Minister —a grand Triumph for Opposition. The House have resolved to wait upon his Majesty with an Address, shewing that an offensive War in America, to the End to reduce to submission the revolted Colonies by Force, tends only to weaken the Efforts of this Country against its European Enemies, and in the present Circumstances to increase the mutual Enmity, so fatal to the Interests of Great Britain and America.
     The Lord Mayor, Alderman and Common Council of London presented a Petition to the House of Commons, to pray them to interpose to put an End to the American War—a most deplorable, lamentable, dismal, ghastly Petition it is—full of Horror and Spleen. It was presented before the Resolution passed, and perhaps contributed much to the Success of Conways Motion. Peace with America, Peace with America is said to be the universal Cry at present in England. It is said there has been Illuminations, Bonfires &c. &c. on the Occasion of the Success of Conway’s Motion. What a Nation! Crucify and pacify almost in the same Breath. There is nothing too absurd and inconsistant for them. In one moment rending the Sky and confounding Heaven and Earth in their mad Acclamations of Joy for burning a poor defenceless American Village and massacring its Inhabitants, and in the next cursing and consigning their Ministry to Perdition for carrying on the American War.—And what is to become of Conway’s Motion for Peace with America? Quit the American War, to fight France, Spain and Holland, their European Enemies. This seems to be the drift of the Motion, and perhaps America is to be again insulted with Peace making pardoning Commissioners. A seperate Peace is their Object. Nothing can be more insidious than this, and I rest happy in the Persuasion, that there is too much Wisdom in our Councils and Rulers to be duped by such a semblance of friendly Policy, and too sacred a Regard to the Virgin Faith of America to ever suffer it to be spotted by the Intrigues of a British Court, or the still more dangerous Efforts of those who, apparently opposed to the Court and under the Mask of Friendship to America, are secretly and perhaps more surely pursuing the same villanous Policy of a seperate Peace.
     Whether Conway’s Object was to get rid of the present Ministry, to make Room for Opposition to wriggle themselves in, or to make a seperate Peace, or to prepare the Minds of the People to a general Peace, by holding up the Idea of seperate Peace as some think I am not able to say. The Situation of the Kingdom is deplorable enough to make them wish for general Pacification; but they love France and Spain too well to quit them yet, and I cannot help thinking they mean to try for a seperate Peace. America ought to be upon her Guard and not to relax one Iota, but to dispise such an offer. Let them acknowledge the Independence of America and invite her to assist in making a general Peace, and not pursue a mean, dirty tricking Policy. But to quit a Country which no American has any Occasion to love, and to return to this. They begin to think somewhat in this Country of acknowledging our Independence. Friesland has taken the Provincial Resolution to acknowledge it and to admit your dearest Friend to an Audience, and have instructed their Deputies in the States General to move it. Guelderland is thinking about, and Holland is seriously deliberating upon it. Things look well at present and perhaps a few Weeks will decide what Character America is considered in in this Country. I am not sure of it, for every thing is fluctuating here, and Fear does more in five Minutes than all the Rhetorick and Oratory of Demosthenes could do in as many Years. There cannot be a more excellent Opening than the present. If they do not make a Bargain now, it is impossible to foresee when they will. England can’t hurt them now, for their Lion has lost too many of his Teeth and is too old. For my own Part, I am an Infidel. I pray they may help my Unbelief.
     I hope You have had the Happiness of embracing your dear Charles long since. He is an amiable little fellow and has left a charming Character and many admiring Friends in Europe. My most affectionate Regards to him, your equally dear and amiable Nabby and Master Thommy.
     I am grieved that so many of the young Ladies of my Acquaintance remain single. You observe that most of them are so, and that several who were first rising into Notice when I left home now figure with Eclat. I am charmed to occupy a Place in their Esteem, for I love and esteem them most sincerely, and the first Wish of my Heart is to conduct one of them to the sacred Altar, and pledge an everlasting Affection and Fidelity to her: a pretty loving warm Speech indeed for so cold and humid a Country as Holland. I am not quite out of the Reach of the Influence of this same Passion of Love neither. My tenderest Regards to them all if You please, and to any one in particular that You choose. It will do her nor me any harm at this distance.—Duty and Respects as due.—With the most perfect Respect & Esteem, I have the honor to be, Madam, your most obedient & most humble Servant,
     
      North Common
     
     
     
      Saturday. March 23d.
     
     I designedly left my Letter unclosed, in expectation of some Event worth communicating; for the Occurrences of every day are more or less interesting at present in this Country. I had no Idea however of so soon congratulating You upon so pleasing an Event, as the Acknowledgment of American Independence by the Province of Holland. Ten out of eighteen Cities declared in favor of the Measure last Thursday, and the remaining eight will give their Opinion on Wednesday next perhaps. The Reason for their not coming to a decision on the day with the other ten, was, that they had not recieved their Instructions at that time. Altho’ ten Cities are a plurality of Voices, yet it is expected that the other Cities will conform to the Resolution of the ten, which were the most opulent and respectable. I wish ardently for Unanimity, for this Spirit in a good Work is a source of pleasing Sensations.
     The Merchants of several Cities have contributed much to the Acceleration of this Business by their Petitions to their Regencies, the States of Holland and the States General. Amsterdam, besides petitioning their Regency, joined with Haerlem and Leyden in a Request to the States of Holland and the States General. Never was more Ardor and Zeal discoverd than in signing the Petitions. Between four and five hundred merchants &ca. signed that to the States of Holland and the States General. Twice as many would have signed if necessary. (When the Deputies of this City in the States of Holland acquainted the great Man of this Country of the Resolution their Regency had taken respecting American Independence, he said, “Gentlemen, I have still some difficulties on my Mind, but I shall not attempt to oppose You.”) But this by the Bye. This answer You will be pleased to communicate only to a few discreet Friends. The Grand Pensionary of Holland promised to promote the Business all in his Power, which is another Secret. Thus have I given You, Madam, a short Sketch of the state of Affairs in this Country. You will doubtless conclude, that Mr. A. will soon be admitted to an Audience, and a Treaty formed. But there are five other Provinces in the Rear, who have not yet explained themselves upon the great Question. However the general Opinion is, that they will follow without much Hesitation, and indeed several of them have discovered good disposi­tions, Guelderland in particular, who delayed on account of the Maritime Provinces not having declared themselves in favor of a Measure, in which they were more immediately interested. This Objection is now removed. Be not too sanguine in your Expectations. An Event at present unforeseen may still prevent the friendly Embrace—some Northern Blast, or some Demon of Discord from Britain may yet disappoint our well grounded Expectations. I will hope for the best: but to wait the Issue with Dutch Patience would be a progress in this Virtue as yet unattained to by him, who is with all possible Respect & Consideration, Madam, your Most Ob. & very Hbl. Servt.,
     
      N. C.
     
    